Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 7, 9-10, 12, 16 and 18-19 are currently amended. Claims 1-19 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on Baseline Desensitizing In Translation Averaging to Zhuang et al. to teach the amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19   is/are rejected under 35 U.S.C. 103 as being unpatentable Multiple View Reconstruction of Calibrated Images using Singular Value Decomposition to Chaudhury et al., hereinafter, “Chaudhury” in view Baseline Desensitizing In Translation Averaging to Zhuang et al., hereinafter, “Zhuang”.
Claim 1. A method of determining a location of a scene point in a global coordinate 5system, said method comprising: obtaining location data for image points that represent the scene point in a plurality of overlapping views, the location data comprising location coordinates of a respective image point in a local coordinate system of a respective view, the local coordinate system comprising a distance coordinate axis that is perpendicular to a 10predefined image plane of the respective view; Chaudhury [Title] teaches Multiple View Reconstruction of Calibrated Images using Singular Value Decomposition

Chaudhury [IV.EXPERIMENTAL RESULT] teaches Four snapshots are taken from different positions. The images are shown in Fig2. The coordinates of calibration points are measured in local & global coordinate system.

Chaudhury [Abstract] teaches firstly, camera parameters are calculated in its local coordinate system. Then, we use global coordinate data to transfer all local coordinate data of stereo cameras into same global coordinate system, so that we can register everything into this global coordinate system. After all the transformations, when the image coordinate of the world coordinate point is calculated, it gives same coordinate value for all camera positions & orientations.

Chaudhury [I. Introduction] teaches these could be two physically separate cameras or a single moving camera at different positions. Let the scene coordinates of a point X in the C coordinate system be (X,Y,Z) and in the C’ coordinate system be (X’,Y’,Z’). We denote corresponding image coordinates of X in image plane P and P’ by u = (x,y) and u’ = (x’,y’). The points u and u’ are said to be corresponding points.

Chaudhury Fig. 1  and Fig. 2

Chaudhury [II. Proposed Model] teaches In the first phase of our work, we have generated a calibration pattern having 19 calibration points, whose coordinates in local and global coordinate system are being measured.

Chaudhury [II. EXPERIMENTAL RESULT] teaches the image center in the pinhole camera model is the point in the image plane at the base of the line that is perpendicular to the image plane, passing through the focal point. Some interesting facts about image center approximation can be found from Tapper[8].

obtaining a transformation matrix of the respective view, the transformation matrix defining a transformation operation between the local coordinate system of the respective view and the global coordinate system; Chaudhury Fig. 2 shows the proposed calibration method. In our method, we have concentrated on our ultimate goal to ‘unify’ different camera views.

Chaudhury [B. Coordinate System Transformation] teaches so far we have calibrated each camera and extracted parameters in their own local coordinate system. Now, in order to achieve our goal to calibrate a point in space irrespective of the camera positions, we follow the approach proposed by Xiong & Queck[7]. In this approach, after calibrating all cameras, we need transfer all of these local coordinate systems into a global coordinate system, so that we can register everything into the same coordinate system points in local coordinate system and global coordinate system.

and determining the location of the scene point in the global coordinate system; Chaudhury [B. Coordinate System Transformation] teaches once we get R and T , we transform local coordinate system to global coordinate system.

15wherein said determining comprises minimizing a plurality of differences between first and second estimated locations of the scene point in the local coordinate system of the respective view, wherein the first estimated location is given by a linear scaling of the location coordinates of the respective image point in the respective view, and the second estimated location is given by operating the transformation matrix of the 20respective view on the location of the scene point in the global coordinate system; Chaudhury [A. Extraction of camera parameters]

wherein minimizinq the plurality of differences is done by penalizing differences resulting from linear scaling [[as]j applied along the distance coordinate axis. Chaudhury [B. Coordinate System Transformation]

Zhuang [Abstract] teaches In this paper, we carefully design a simple yet effective bilinear objective function, introducing a variable to perform the requisite normalization. The objective function enjoys the baseline-insensitive property of the angular error and yet is amenable to simple and efficient optimization by block coordinate descent, with good empirical performance. 

Zhuang [3.1. Bilinear Angle-based Translation Averaging] 

Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaudhury and Zhuang [Abstract] and [Introduction] for the benefit of help desensitize the effect of unbalanced baselines.

Claim 2. Chaudhury further teaches wherein said minimizing is performed as a function of: 25the location of the scene point in the global coordinate system and scaling factors, which are associated with the plurality of overlapping views and applied in the linear scaling. Chaudhury [A. Extraction of camera parameters]the location of the scene point in the global coordinate system and scaling factors, which are associated with the plurality overlapping view and applied in the linear scaling. Chaudhury [A. Extraction of camera parameters] (right column)

Claim 3. Chaudhury further teaches wherein said minimizing comprises populating, as a 30function of the location data and the transformation matrix of the respective view, a first matrix M of a matrix product M - v that represents the plurality of differences, and determining a solution vector v that minimizes the matrix product M - v, the solution vector v representing the location of the scene point in the global coordinate system and the scaling factors, wherein a penalization factor is applied to selected matrix elements 35of the first matrix M, the selected matrix elements defining differences that comprise the linear scaling as applied along the distance coordinate axis.  Chaudhury [B. Coordinate System Transformation] 

Claim 4. Chaudhury further teaches wherein the first matrix is given by: 
    PNG
    media_image1.png
    116
    332
    media_image1.png
    Greyscale
 5with P1', ..., Pn' being a penalized transformation matrix of the respective view, and s1, ..., sn being a location vector comprising the location coordinates of the respective image point in the local coordinate system of the respective view, wherein the penalized transformation matrix P1', ..., Pn' of the respective view is obtained by scaling matrix elements in one row of the transformation matrix P1, .., Pn of the 10respective view by the penalization factor, and wherein a local coordinate corresponding to said one row in each location vector s1, ..., sn is scaled by the penalization factor.  Chaudhury [A. Extraction of camera parameters] (entire section)

Claim 5. Chaudhury further teaches wherein the penalization factor is predefined and at 15least 102, 10 10, 105, 101, 107, 10', 10 or 101".  Chaudhury [A. Extraction of camera parameters] (right column) 

Claim 6. Chaudhury further teaches wherein the penalized transformation matrix Pt', ..., Pn' is a 3x4 matrix, and the location vector s1, ..., sn is a 3x1 vector.  Chaudhury [A. Extraction of camera parameters] (page 3)

Claim 7. Chaudhury further teaches wherein the location vector of view i is given by: 


    PNG
    media_image2.png
    64
    93
    media_image2.png
    Greyscale
 with oix, oiy being the local coordinates of the respective image point within the 25predefined image plane, and wherein the penalized transformation matrix of view i is given by: 

    PNG
    media_image3.png
    78
    508
    media_image3.png
    Greyscale
 30 with Pi(k, l) being elements of the transformation matrix Pi, and A being the penalization factor.  Chaudhury Figure 2, [A. Extraction of camera parameters] (entire section)

Claim 8. Chaudhury further teaches wherein the solution vector is given by: 
    PNG
    media_image4.png
    118
    88
    media_image4.png
    Greyscale
 5 with S being a global location vector identifying the location of the scene point in the global coordinate system, and q1, ..., qn being the scaling factors.  Chaudhury [B. Coordinate System Transformation]

Claim 9. Chaudhury further teaches wherein the location vector S is a 4x1 vector 10comprising homogeneous coordinates. Chaudhury [A. Extraction of camera parameters] teaches If we assume we are given N matches for the homogeneous linear system…

Claim 10. It differs from claim 1 in that it is a device performing the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 11. It differs from claim 2 in that it is a device performing the method of claim 2. Therefore claim 11 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 12. It differs from claim 3 in that it is a device performing the method of claim 3. Therefore claim 12 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 13. It differs from claim 4 in that it is a device performing the method of claim 4. Therefore claim 13 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 4 It differs from claim 5 in that it is a device performing the method of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 15. It differs from claim 6 in that it is a device performing the method of claim 6. Therefore claim 15 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 16. It differs from claim 7 in that it is a device performing the method of claim 7. Therefore claim 16 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 17. It differs from claim 8 in that it is a device performing the method of claim 8. Therefore claim 17 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 18. It differs from claim 9 in that it is a device performing the method of claim 9. Therefore claim 18 has been analyzed and reviewed in the same way as claim 9. See the above analysis 

Claim 19. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 19 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661